                                                May 24, 2021
 1
                                                      VPC
 2
 3                                             JS-6
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
                                WESTERN DIVISION
10
     OLIVER BASSIL, et al.,            ) Case No. 2:20-cv-05099 SB (PDx)
11                                     )
                        Plaintiffs,    )
12                                     )
          v.                           ) ORDER DISMISSING ACTION IN
13                                     ) ITS ENTIRETY, WITH PREJUDICE
     JACQUES WEBSTER, etc., et al.,    )
14                                     )
                        Defendants.    )
15                                     )
                                       )
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            ORDER
 2            The Court having received the parties’ Stipulation, this action is hereby
 3   dismissed, in its entirety and as to all parties, with prejudice with Plaintiffs, on the one
 4   hand, and Defendants, on the other hand, to bear their respective attorneys’ fees and
 5   costs.
 6            (For future reference, the parties are reminded to comply with the Court’s Civil
 7   Standing Order, Rule 5b.)
 8
 9
10   Dated: May 24, 2021
11
12                                              _________________________________
13                                                     Stanley Blumenfeld, Jr.
                                                     United Stated District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
